—In an action to recover damages for personal injuries, etc., the defendant Ian C. Sandiford appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Price, J.), dated March 5, 1999, as granted that branch of the motion of the defendant Errol McLeggan which was for summary judgment dismissing all cross claims insofar as asserted against him. The appeal brings up for review so much of an order of the same court, dated July 1, 1999, as denied the motion of the defendant Ian C. Sandiford for renewal (see, CPLR 5517 [a] [1]).
Ordered that the order dated March 5, 1999, is affirmed insofar as appealed from; and it is further,
Ordered that the order dated July 1, 1999, is affirmed insofar as reviewed; and it is further,
Ordered that the respondent is awarded one bill of costs.
In this action arising out of a multi-vehicle automobile accident, the Supreme Court properly granted that branch of the motion of the defendant Errol McLeggan which was for summary judgment dismissing all cross claims. The defendant Errol McLeggan demonstrated that the plaintiffs vehicle came to a complete stop behind him without coming into contact with his vehicle before the plaintiff’s vehicle was then struck by the vehicle operated by the defendant Ian C. Sandiford (see, Ner v Celis, 245 AD2d 278, 279; Lehmann v Sheaves, 231 AD2d 687; Chamberlin v Suffolk County Labor Dept., 221 AD2d 580).
In addition, the court providently exercised its discretion in *468denying the appellant’s motion to renew. The appellant failed to establish a reasonable excuse as to why the additional facts offered by him were not submitted on the original motion (see, Guerrero v Dublin Up Corp., 260 AD2d 435; Matter of Barnes v State of New York, 159 AD2d 753). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.